Title: To James Madison from John L. Lawrence, 6 July 1816
From: Lawrence, John L.
To: Madison, James


        
          Sir
          New York July 6th. 1816
        
        In the interval that has elapsed since the death of my late father in law Genl. John Smith decd., during the whole of which I have been absent from this City, my friends have proposed me as a Candidate for the office

of Marshal of this District, vacated by his decease. In doing so, they appear to have contented themselves with simply mentioning my name to the Secretary of State, without supporting their wishes by the recommendatory testimonials usually resorted to, and so easily obtained in a City like ours, whatever may be the merits of the applicant. And this course, they have been pleased to say, seemed the more proper, because they supposed that my late character of Secretary of the Legation to Sweden had given the Government a sufficient knowledge of me, and because my nomination and election as representative in the Legislature of this State, a few days after arriving from Europe, was, in their opinion, an ample pledge of the estimation of my republican fellow Citizens.
        If, in thus acting, erroneous opinions were pursued, it is now perhaps too late to apply a corrective; as public report has stated that an appointment to the vacant office will immediately ensue. I must therefore address myself, in this way, to the favour you have manifested to me on a former occasion; and observe, that if it should comport with your feelings and views to appoint me to the vacant place, the gift will be highly agreeable to the family of the deceased, and gratefully acknowledged as of substantial advantage to myself.
        I must entreat your indulgence for this liberty, which is urged upon me by the circumstances of the case, & by a proper regard to the dispatch which my absence from the City has now made necessary. I have the honour to be Sir, Your Obedient and Obliged servant,
        
          Jno. L. Lawrence
        
      